     Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 1 of 8 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

KIMBERLY PODVIN,

         Plaintiff,                                            CASE NO.:

v.
                                                               JURY TRIAL DEMANDED
DYNAMIC RECOVERY SOLUTIONS, LLC,

      Defendant.
___________________________________________/

                                             COMPLAINT

         Plaintiff, Kimberly Podvin (“Plaintiff” or “Ms. Podvin”), by and through undersigned

counsel,      hereby   files   this    Complaint   against   Dynamic   Recovery     Solutions,   LLC

(“Defendant” or “Dynamic”), and states the following:

                                      PRELIMINARY STATEMENT

         1.      Plaintiff brings this action pursuant to 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (“FDCPA”) and Fla. Stat. § 559.55 et seq., the Florida Consumer

Collection Practices Act (“FCCPA”).

         2.      Plaintiff seeks damages, costs and attorney’s fees from Defendants, for the above

violations.

                                      JURISDICTION AND VENUE

         3.      Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, as Plaintiff

brings claims under 15 U.S.C. §1692 et seq., the Federal Debt Collection Practices Act

(“FDCPA”). Supplemental jurisdiction exists over the state law claims pursuant to

28 U.S.C. § 1367.




                                                    1
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 2 of 8 PageID 2




        4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because a substantial

part of the events or omissions giving rise to the claims and injuries occurred in the Middle District

of Florida.

                                             PARTIES

        5.     Plaintiff, Kimberly Podvin, is natural person residing in Hernando County, Florida,

where the causes of action arose, and is a “consumer” as that term is defined by

15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

        6.     Defendant, Dynamic Recovery Solutions, LLC, is a foreign limited liability

company, is headquartered in South Carolina, does business in the State of Florida, and is a

“debt collector” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. § 559.55(7).

        7.     Defendant, in the conduct of its business, uses one or more instrumentalities of

interstate commerce or the mails, including without limitation to, electronic communication with

Plaintiff.

        8.     The conduct of Defendant was authorized, approved and/or ratified by one or more

officers, directors, or managers of Defendant, and/or they knew in advance that the Defendant was

likely to conduct itself, and allowed them to so act, with conscious disregard of the rights and

safety of others. The agent(s) or employee(s) of Defendant acted within the course and scope of

such agency or employment and acted with the consent, permission and authorization of

Defendant.

        9.     The Defendant’s communications, set forth below, were made to exhaust the

Plaintiff’s will in an attempt to have the Plaintiff pay a debt after all necessary information was

conveyed and after all attempts and persuasion and negotiation had failed, as demonstrated by

Plaintiff either expressly or impliedly communicating to Defendant to stop calling Plaintiff.



                                                   2
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 3 of 8 PageID 3




                                  FACTUAL ALLEGATIONS

       10.     Plaintiff was alleged to owe Defendant a debt (the “Alleged Debt”).

       11.     The Alleged Debt stems from transactions primarily for personal, family, or

household purposes, and is therefore a “debt,” as that term is defined by 15 U.S.C. § 1692a(5) and

Fla. Stat. § 559.55(6).

       12.     Defendant began calling Plaintiff on her cellular telephone in an attempt to collect

on the Alleged Debt.

       13.     Plaintiff instructed Defendant to stop calling in an attempt to collect on the

Alleged Debt. Moreover, all attempts at negotiations to obtain payment from Plaintiff failed after

Plaintiff instructed Defendant to stop calling.

       14.     Indeed, Plaintiff instructed Defendant multiple times to stop calling in an attempt

to collect on the Alleged Debt.

       15.     Plaintiff advised Defendant that she believed that she no longer had any obligation

to pay the Alleged Debt.

       16.     On or about July 8, 2020, Defendant sent Plaintiff a billing statement in an attempt

to collect on a debt that was not legitimate nor enforceable. A copy of the Defendant’s billing

statement is attached hereto as Exhibit A.

       17.     More specifically, Defendant’s billing statement stated in pertinent part that the

Alleged Debt had been placed with Defendant for collection and also provided Plaintiff with

various payment options for an unenforceable debt.

       18      Defendant continued to communicate with Plaintiff in an attempt to collect on the

Alleged Debt, despite Plaintiff instructing Defendant to stop calling and advising Defendant that

she believed that she no longer had an obligation to make any more payments relating to the

Alleged Debt. Moreover, all reasonable efforts at persuasion and negotiation had failed.
                                                  3
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 4 of 8 PageID 4




          19.   As described below, Defendant’s conduct constitutes violations of the FDCPA and

FCCPA because Defendant’s continued communications served only to harass and exhaust the

Plaintiff’s will into making a payment. In fact, Defendant did harass and annoy Plaintiff. As a

result of Defendant’s conduct, Plaintiff suffered from anxiety and had her valuable time wasted.

                                             COUNT I

                       VIOLATION OF THE FDCPA BY DEFENDANT

          20.   This is an action against Defendant for violation of 15 U.S.C. §1692 et seq.

          21.   Plaintiff re-alleges and reincorporates paragraphs 1 through 19, as if fully set forth

herein.

          22.   The Alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

          23.   Defendant uses interstate commerce or the mails in its business, the principal

purpose of which is the collection of debts, or Defendant regularly collects or attempts to collect,

directly or indirectly, debts owed or due, or asserted to be owed or due to another, and is therefore

a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6). Moreover, Defendant holds

itself on its billing statement (Exhibit A) as a “debt collector” and that the purposes of the billing

statement is to collect a debt.

          24.   Defendant, communicated, directly and/or indirectly, certain information to

Plaintiff as set forth above, which constitutes “communication,” as defined by 15 U.S.C. §

1692a(2).




                                   [Space intentionally left blank]




                                                  4
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 5 of 8 PageID 5




       25.     Through the conduct described above, Defendant violated the following provisions

of the FDCPA:

       15 U.S.C. § 1692d

       A debt collector may not engage in any conduct the natural consequence of which is to
       harass, oppress, or abuse any person in connection with the collection of a debt.

       15 U.S.C. § 1692e

       A debt collector may not use any false, deceptive, or misleading representation or means
       in connection with the collection of any debt.

       15 U.S.C. § 1692f

       A debt collector may not use unfair or unconscionable means to collect or attempt to collect
       any debt.

       26.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

       27.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to:

(a) actual damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to

15 U.S.C. § 1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to

15 U.S.C. § 1692k(a)(3); and (d) all other relief Plaintiff is entitled to under the law.

       28.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

       WHEREFORE, Plaintiff respectfully requests this Court enter a judgment in Plaintiff's

favor finding that Defendant has violated the FDCPA; awarding Plaintiff actual damages, statutory

damages, attorneys’ fees and costs, together with any and all such further relief as is deemed

necessary or appropriate.




                                                  5
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 6 of 8 PageID 6




                                               COUNT II

                VIOLATION OF § 559.72(7) OF THE FCCPA BY DEFENDANT

          29.     This is an action against Defendant for violation of Fla. Stat. § 559.72(7).

          30.     Plaintiff realleges and incorporates paragraphs 1 through 19, as if fully set forth

herein.

          31.     Defendant communicated, directly and/or indirectly, certain information to Plaintiff

as set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

          32.     Fla. Stat. § 559.72(7) provides, in pertinent part:

                  In collecting consumer debts, no person shall:

                  (7)    …willfully engage in other conduct which can reasonably be
                         expected to abuse or harass the Plaintiff or any member of her or his
                         family.

          33.     Through its conduct, described above, Defendant directly and through its agents

violated the above section of the FCCPA.

          34.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          35.     Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s

fees and costs.

          36.     Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages

in accordance with Fla. Stat. §§ 559.77 and 768.72.




                                                    6
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 7 of 8 PageID 7




          WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,

statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),

and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                              COUNT III

                VIOLATION OF § 559.72(9) OF THE FCCPA BY DEFENDANT

          37.     This is an action against Defendant for violation of Fla. Stat. § 559.72(9).

          38.     Plaintiff realleges and incorporates paragraphs 1 through 19, as if fully set forth

herein.

          39.     Defendant communicated, directly and/or indirectly, certain information to Plaintiff

as set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

          40.     Fla. Stat. § 559.72(9) provides, in pertinent part:

                  In collecting consumer debts, no person shall:

                  (9)    Claim, attempt, or threaten to enforce a debt when such person
                         knows that the debt is not legitimate, or assert the existence of some
                         other legal right when such person knows that the right does not
                         exist.

          41.     Through its conduct, described above, Defendant directly and through its agents

violated the above section of the FCCPA.

          42.     All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

          43.     Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s

fees and costs.




                                                    7
  Case 8:20-cv-02474-WFJ-SPF Document 1 Filed 10/23/20 Page 8 of 8 PageID 8




       44.     Based upon the willful, intentional, knowing, malicious, repetitive, and continuous

conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages

in accordance with Fla. Stat. §§ 559.77 and 768.72.

       WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against

Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,

statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),

and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

                                 DEMAND FOR JURY TRIAL

               Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const.

Amend. 7 and Fed. R. Civ. P. 38.

Dated: October 23, 2020                               Respectfully Submitted,

                                                      SHRADER LAW, PLLC
                                                      612 W. Bay St.
                                                      Tampa, Florida 33606
                                                      Phone: (813) 360-1529
                                                      Fax: (813) 336-0832

                                                      /s/ Brian L. Shrader, Esq._____________
                                                      BRIAN L. SHRADER, ESQ.
                                                      Florida Bar No. 57251
                                                      e-mail: bshrader@shraderlawfirm.com
                                                      Attorney for Plaintiff




                                                 8
